Citation Nr: 0609097	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1955 to October 1960 and from July 1972 to October 
1973 (and had subsequent service, with periods of active duty 
for training (ACDUTRA), the Army Reserves/National Guard).  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for postoperative left 
inguinal hernia, rated 10 percent, effective January 10, 
2000.  The case was previously before the Board in December 
2004, when it was remanded for further development of the 
evidence, including a VA examination.

An October 2002 statement by the veteran appears to raise an 
issue of entitlement to service connection for acid reflux as 
secondary to medicine takes for his service-connected left 
inguinal hernia.  Since this issue has not been addressed by 
the RO, it is referred to the RO for any appropriate action.


FINDING OF FACT

Throughout the appeal period the veteran's post-operative 
residuals of a left inguinal hernia have not been shown to be 
manifested by pathology and impairment worse than a recurrent 
readily reducible hernia that is well supported by truss; 
specifically, recurrent hernia that is not reducible or not 
well supported by truss has not been shown, and the surgical 
scar is not shown to be painful or to cause any limitation of 
function.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
postoperative left inguinal hernia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, Code 
7338, 4.118, Codes 7804, 7805 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, a May 2001 letter generally outlined the veteran's and 
VA's responsibilities in developing evidence.  A December 
2004 letter and a November 2002 statement of the case (SOC) 
provided the veteran notice on the "downstream" issue of an 
increased initial rating.  The veteran was advised of the 
basis for the rating assigned, i.e., the criteria for rating 
inguinal hernias, and of what the evidence showed.  The 
August 2005 supplemental SOC also provided the text of the 
regulation implementing the VCAA, including (at p. 3) that 
the claimant is to be advised to submit any evidence in his 
possession pertinent to the claim.  While he was not given 
notice regarding effective dates of awards, he is not 
prejudiced by the Board proceeding with appellate review of 
the instant matter without such notice, as the decision below 
does not address any effective date questions (and he has not 
expressed disagreement with any effective date assigned).  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 2006).  He is not prejudiced by any defect in 
notice (including in timing) as he has had full opportunity 
to supplement the record and participate in the adjudicatory 
process after notice was provided. 

The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  The 
duty to assist by scheduling a further examination/arranging 
for another medical opinion will be discussed in more detail 
below.  Accordingly, the Board will address the merits of the 
claims.

B.	Factual Background

The record reflects that the veteran sustained a lifting 
injury on ACDUTRA, and was found to have developed a left 
inguinal hernia as a result.  A May 1979 United States Public 
Health Service Hospital record reports that the veteran 
underwent a left inguinal herniorrhaphy using Cooper ligament 
repair.

A December 1999 VA treatment record notes that the veteran 
complained of pain in his left groin because of his prior 
hernia surgery.

A June 2000 VA treatment record notes that the veteran 
complained of a recurrent left inguinal hernia with 
discomfort.  There was no incarceration and the hernia has 
always been reducible.  Examination found a left inguinal 
hernia defect which was reducible.

A December 2000 VA treatment record reflects that the veteran 
was using a truss for his recurrent left inguinal hernia, and 
that, while he had not wanted surgery in the past, he was 
reconsidering surgery as an option.

On January 2002 VA examination, it was noted that the veteran 
had a left inguinal hernia that was small and reducible.  He 
wore a truss, and the hernia was supportable by the truss.  
The examiner believed the veteran should have the hernia 
surgically repaired, but noted that, because of nonmedical 
reasons, the veteran had not sought surgery.  
Upon January 2005 VA examination, the examiner reported that 
the veteran claimed he underwent left inguinal herniorrhaphy 
in 1977.  After physically examining the veteran, the 
examiner noted there was no clinical evidence of any recurred 
inguinal hernia on the left side.  He also reported that the 
surgical scar was approximately 2.5 to 3 inches long, with no 
evidence of inflammation, infection, or any keloid, and no 
pain upon palpation.

A February 2005 statement from a friend of the veteran 
reflects that she had known the veteran for fourteen years 
and that the pain caused by his hernia had gotten worse and 
that he needed "someone to help him all the time."  She 
believed the veteran deserved 50 percent service connection 
for his pain and problems "walking, standing, and getting on 
and off of buses and in and out of cars."

In a February 2005 statement, the veteran noted he had severe 
pain climbing and descending stairs, when he coughed or 
sneezed, and when having a bowel movement, and that he could 
no longer engage in sexual activity because of the severity 
of the pain.  He reported that he took a lot of pain 
medication that helped decrease the pain some and that 
wearing a truss did not help his pain, but actually made it 
worse, so he had stopped wearing it.

October 2005 and January 2006 letters from the veteran 
reflect that he was unhappy with his January 2005 examination 
because he believed the examiner only looked at him from a 
distance and did not correctly examine him and that he then 
made untrue findings.

A February 2006 statement from the veteran's representative 
seeks a remand for another examination because the January 
2005 VA examiner did not address whether the veteran wore a 
truss, and did not review the veteran's claims folder as 
directed by the Board.

C.	Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable, based upon the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Inguinal hernia is rated under Code 7338, which provides a 10 
percent rating if the hernia is postoperative, recurrent, 
readily reducible, and well supported by a truss or a belt.  
Higher ratings require a small recurrent hernia that is not 
well supported, or not readily reducible, or has more severe 
pathology.  38 C.F.R. § 4.114.

Code 7804 provides for a 10 percent rating for superficial 
scars that are painful on examination.  Under code 7805, 
scars may also be rated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.	Analysis

At the outset, it is noteworthy that this is an appeal from 
the initial rating assigned with the grant of service 
connection, and that "staged" ratings are for 
consideration.  However, manifestations which would satisfy 
the criteria for the next higher (30 percent) rating for 
inguinal hernia are not objectively shown at any time during 
the appellate period; hence, "staged" ratings are not 
warranted.  

In light of the allegations by the veteran and his 
representative, the Board has considered whether a remand for 
another examination is necessary, and finds it is not.  The 
veteran's representative believes another examination was in 
order because the January 2005 examiner did not review the 
claims file and did not address whether the veteran wore a 
truss.  While it is not clear whether the examiner reviewed 
the file (and comments in the report suggest he may not 
have), the only basis for granting an increased rating would 
be if examination showed a recurrence of the hernia (and it 
was not well supported by truss or not reducible) or if the 
surgical scar was painful or limited function, and warranted 
a separate evaluation.  The examination specifically 
addressed these matters, indicating that there was no 
recurrence of the hernia, in essence responding in the 
negative to the first three questions in the December 2004 
remand.  Because of the finding that there was no recurrence 
of a hernia, there was no basis for further consideration 
whether a [recurrent] hernia was supported by truss [or not 
reducible].  Significantly, the veteran himself has indicated 
(see February 2005 statement) that he no longer wears a 
truss. Furthermore, the scar was described in considerable 
detail, specifically that it was approximately 2.5 to 3 
inches long, with no evidence of inflammation, infection, or 
any keloid, and no pain upon palpation.  And as a review of 
the claims file would not alter these findings, remanding the 
case just for the purpose of the examiner's review of the 
claims file would bring no benefit to the veteran and would 
serve no useful purpose, but would needlessly tax VA 
resources.  It would not show that during the time period 
under consideration herein the inguinal hernia was both 
recurrent and either non-reducible or not well supported by 
truss; nor would it show that during this period the surgical 
scar was painful or impaired function.  While the veteran 
also alleges that the examiner did not provide a complete 
examination, the examiner's report provides a thorough 
description of the physical examination findings, and there 
is nothing in the report to suggest the examination was less 
than complete, or that the findings were not accurately 
reported.

The evidence of record shows that the veteran's hernia is 
postoperative, (and when shown to be recurrent, which it is 
not at present) has always been readily reducible, and well 
supported by a truss, findings warrant no more than a 10 
percent rating.  A January 2002 VA examination report (when 
the hernia was found to be recurrent) notes that the hernia 
could be repaired by surgery, but that, because of nonmedical 
reasons, the veteran has not sought surgery.  The veteran and 
his friend have stated that he has severe pain that affects 
his daily activities and that he has to take several pain 
medications that decrease, but do not stop the pain.  The 
veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, for rating purposes, these statements must 
be viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.  There is no competent 
(medical) evidence showing that the hernia is not well 
supported, not readily reducible, or involves pathology that 
would warrant a rating greater than 10 percent.

Since herniorrhaphy produces a residual of surgical scars, a 
separate rating for the surgical scar under 38 C.F.R. 
§ 4.118, Codes 7804 and 7805 has been considered.  There is 
no evidence that the surgical scar has been painful on 
examination or has caused any separate limitation of 
function.  The January 2005 examiner specifically described 
the scar as having no inflammation or infection and as not 
painful upon palpation.  Thus, the veteran is not eligible 
for a separate rating for his surgical scar under 38 C.F.R. 
§ 4.118, Codes 7804, 7805.  

The preponderance of the evidence is against the claim; a 
rating in excess of 10 percent is not warranted for the 
veteran's postoperative inguinal hernia for any period of 
time during the appeal period.




ORDER

A rating in excess of 10 percent for postoperative left 
inguinal hernia is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


